t c memo united_states tax_court john w and vincentia schwartz petitioners v commissioner of internal revenue respondent docket nos filed date gene m zafft and john w schwartz jr for petitioners robert j burbank and thomas c pliske for respondent memorandum opinion goldberg special_trial_judge these consolidated cases were assigned for hearing pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 these cases are before the court on petitioners' motions to dismiss for lack of jurisdiction in their motions petitioner sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure claim that we lack jurisdiction over the portions of the deficiency determinations with respect to westco transportation co westco and makalu apartments ltd makalu partnerships of which petitioner john w schwartz petitioner is a partner because respondent failed to comply with the tax equity and fiscal responsibility act tefra provisions of sec_6223 respondent objects to the motions on the grounds that westco and makalu fall within the small_partnership_exception to the partnership audit and litigation provisions and therefore tefra procedures do not apply a hearing was held with respect to these motions in st louis missouri at the time the petitions were filed herein petitioners resided in creve coeur missouri on date respondent mailed a notice_of_deficiency to petitioners for taxable years and on date respondent issued a second notice_of_deficiency to petitioners for taxable years and the deficiencies in and additions to petitioners' through taxes as determined by respondent are attributable in part to petitioner's interests in several partnerships_and_s_corporations the entities identified in the notices of deficiency are d j transportation inc d j j j marine inc j j mmm management_corporation mmm westco and makalu following concessions the sole issue for decision is whether respondent was required by the partnership audit and litigation procedures enacted in as a part of tefra to issue notices of final partnership administrative adjustments fpaa with respect to westco and makalu within the statutory period sec_6221 sec_6223 sec_6231 if respondent was required to issue fpaa's with respect to westco and makalu and failed to do so we lack jurisdiction over these cases and petitioners' motions must be granted 91_tc_242 88_tc_1405 petitioners contend that the resolution of disputed partnership items with respect to westco and makalu should occur at the partnership level not the individual partner level respondent alleges that the partnerships fall within the small the parties stipulated that the court does not have jurisdiction over respondent's adjustments to d j for the taxable years ending date and date j j for the taxable years ending date and date and mmm for the parties further stipulated that the court has jurisdiction over respondent's adjustments to d j for the taxable years ending date date and date j j for the taxable years ending date date and date and mmm for years through in their motions to dismiss petitioners also moved for litigation costs and attorney's_fees under sec_7430 that motion is premature and not properly filed see rule were we to consider it in light of our decision in this case petitioners' request would be denied as moot partnership exception of sec_6231 and thus all issues should be determined at the partner level see sec_6221 congress enacted the partnership audit and litigation procedures to provide a method for uniformly adjusting items of partnership income loss deduction or credit that affect each partner congress decided that no longer would a partner's tax_liability be determined uniquely but the tax treatment of any partnership_item would be determined at the partnership level harrell v commissioner supra pincite citing 87_tc_783 sec_6231 excludes certain small partnerships from the partnership audit and litigation provisions unless the partnership elects to have such provisions apply the relevant portion of this section provides as follows b exception for small partnerships -- i in general -- the term partnership shall not include any partnership if-- i such partnership has or fewer partners each of whom is a natural_person other than a nonresident_alien or an estate and ii each partner's share of each partnership_item is the same as his share of every other item for purposes of the preceding sentence a husband and wife and their estates shall be treated a sec_1 partner petitioners concede that westco and makalu had or fewer partners during the relevant periods the dispute of the parties centers upon the applicability of sec_6231 to the facts as they existed in the taxable_year with respect to westco and taxable years through with respect to makalu ie whether each partner's share of each partnership_item is the same as his share of every other item the same share requirement of sec_6231 is satisfied if during all periods within a taxable_year each partner's share of each partnership_item specified in sec_301_6231_a_3_-1 proced admin regs is the same as that partner's share of each of the other partnership items specified in that section during that period moreover if each partner's share of each partnership_item would be the same as his or her share of every other item but for allocations made under sec_704 or allocations made under similar principles in accordance with applicable regulations the requirement of sec_6231 shall be considered satisfied similarly special basis adjustments pursuant to sec_754 sec_743 and sec_734 shall not be taken into account in determining whether the same share requirement is met sec_301_6231_a_1_-1t a temporary proced admin regs fed reg date the partnership items referred to in these regulations and taken into consideration for purposes of the same share requirement are i items of income gain loss deduction or credit of the partnership ii expenditures by the partnership not deductible in computing its taxable_income for example charitable_contributions iii items of the partnership which may be tax preference items under sec_57 for any partner iv income of the partnership exempt from tax sec_301_6231_a_3_-1 through iv proced admin regs sec_6031 provides that every partnership is required to make a return for each taxable_year stating specifically the items of its gross_income and the deductions allowable by subtitle a and shall include in the return the names and addresses of the individuals who would be entitled to share in the taxable_income if distributed and the amount of the distributive_share of each individual the regulations further clarify that the return shall include the amount of the distributive_share of income gain loss deduction or credit including any items which enter into the determination of the tax imposed by sec_56 allocated to each partner sec_1 a income_tax regs therefore the partnership returns and schedules k-1 are required to reflect what each partner's_distributive_share of each partnership_item was for the partnership year harrell v commissioner supra in harrell v commissioner supra we first addressed the issue of the application of the same share requirement the taxpayers argued that we lacked jurisdiction over the deficiency determination because the commissioner in seeking to make adjustments with respect to a partnership failed to issue an fpaa in particular the taxpayers argued that the same share test should be applied to the terms of the partnership_agreement and that if disproportionate allocations of items with respect to any partner are possible under the terms of the agreement then the test has not been satisfied we held f or purposes of determining whether a partnership is a small_partnership and whether the same share rule is satisfied the test should be applied by determining whether the partnership reported more than one partnership_item for the year and if so how those items were shared by each partner this determination should be made by respondent as of the date of commencement of the audit of the partnership but not necessarily on that date by examining the partnership return and the corresponding schedules k-1s and any amendments thereto received prior to this date because this section serves the limited purpose of determining to whom to issue a statutory notice or whether to issue an fpaa and for the sake of judicial economy we will not for these purposes permit a partner or representative of a partnership or respondent to claim a result other than that identified in the return and schedules k-1s as filed and amended prior to the date of commencement of the partnership audit harrell v commissioner t c pincite see also 91_tc_258 in mcknight v commissioner tcmemo_1991_514 suppplemented by 99_tc_180 affd 7_f3d_447 5th cir we note that although harrell v commissioner supra and z- tron computer_program v commissioner supra hold that one may not look behind the returns and schedules k-1 for purposes of the same share requirement each opinion provides a detailed examination of the partnership_agreement and its provisions regarding the partners' distributive_share moreover we question whether this court would be able to decide whether a specific allocation falls within the realm of sec_704 or similar principles without looking to the partnership_agreement or other supporting documents see sec_301_6231_a_1_-1t a temporary proced admin regs the taxpayers moved to dismiss for lack of jurisdiction on the ground that the commissioner failed to comply with the tefra provisions of sec_6223 the commissioner argued that the partnership at issue was a small_partnership within the meaning of sec_6231 and therefore the tefra provisions do not apply as in the instant case the dispute centered on the same share requirement the partnership reported only two items on its return for the year at issue ordinary_loss and net_loss from self-employment because the losses were allocated according to the loss sharing distribution set forth on the schedules k-1 we held that the same share requirement was satisfied the taxpayers in mcknight v commissioner supra later filed motions to vacate and for reconsideration of our opinion arguing the validity of the same share regulation in that it conflicts with the intent of congress in enacting sec_6231 the taxpayers contended that congress' intent with regard to the same share rule under sec_6231 was to include in the determination all partnership items defined in sec_301_6231_a_3_-1 proced admin regs and not to narrow its scope by application of the same share regulation of sec_301_6231_a_1_-1t a temporary proced admin regs supra after reviewing the relevant statues and regulations and the legislative_history of the same we observed that the regulation at issue is explicit in defining precisely what partnership items are to be considered in making such a determination i items of income gain loss deduction or credit of the partnership ii expenditures by the partnership not deductible in computing its taxable_income for example charitable_contributions iii items of the partnership which may be tax preference items under sec_57 for any partner and iv income of the partnership exempt from tax thus in defining same share the regulation disregarded as a partnership_item under sec_301_6231_a_3_-1 proced admin regs partnership liabilities other_amounts determinable at the partnership level with respect to partnership assets investments transactions and operations guaranteed payments optional adjustments to basis of partnership property pursuant to an election under sec_754 and items relating to contributions to the partnership_distributions from the partnership and transactions to which sec_707 applies to the extent that it is determined that the partnership is under an obligation sec_301_6231_a_3_-1 through proced admin regs emphasis added mcknight v commissioner t c pincite we stated that the small_partnership_exception to the tefra provisions sought to establish that the partnerships which would realize such exception were those whose members 'treat themselves as co-ownerships rather than partnerships as each co-owner resolves his own tax responsibilities separately as an individual with the irs ' id pincite quoting tax compliance act of and related legislation hearings on h_r before the house_committee_on_ways_and_means 97th cong 2d sess thus the intent of congress in establishing the same share rule_of sec_6231 was to ensure that only simple partnerships would be excepted from the tefra provisions with these guidelines in mind we turn to the facts of the instant cases we first consider whether makalu falls within the small_partnership_exception and as such was not subject_to the unified_audit and litigation procedures for during the taxable years through makalu consisted of two partners petitioner and murray tucker tucker each owned percent share of makalu as a limited_partner and 5-percent share as a general_partner makalu's form_1065 partnership return for reflects only one item an ordinary_loss of dollar_figure the schedules k-1 of petitioner and tucker attached to the form_1065 indicate that the net_loss was allocated to the partners according to the aforementioned percentages partner status percent ownership loss assigned percent loss petitioner gp dollar_figure tucker gp petitioner lp big_number tucker lp big_number the schedules k-1 attached to forms for taxable years through also reflect a single item of ordinary_loss or loss from rental_real_estate_activities and corresponding allocations as we stated in z-tron computer_program v commissioner supra pincite an allocation to a partner of a share of partnership net or 'bottom line' taxable_income or loss is an allocation to such partner of the same share of each item_of_income gain loss and deduction that is taken into account in computing the taxable_income or loss see sec_1_704-1 income_tax regs because the return and schedules k-1 for makalu during the relevant periods reflect only net_loss and the partners' distributive_share of that loss the same share rule that each partner's share of each partnership_item was the same as his share of every other item available for distribution during the relevant period was satisfied petitioners initially contend that makalu fails to satisfy the same share requirement in that there is disproportionate treatment of items due to and including guaranteed payments and basis adjustments however as we clearly stated in mcknight v commissioner t c pincite such items are not considered partnership items for purposes of the same share requirement petitioners appear to concede this position in their posttrial briefs and in the alternative argue that the disproportionate allocations of the partners' capital accounts is sufficient to place makalu outside the scope of sec_6231 in mcknight v commissioner t c pincite we agreed with the commissioner that the rationale for limiting the partnership items applicable to the same share rule was to ensure that only items having a direct taxable impact on the partners ie items flowing through to the partners from the partnership under subtitle a be analyzed we further agreed that items that are consistently exclusive to a partner would not eliminate the availability of the small_partnership_exception id therefore contributions to and distributions from the partnership and as such reconciliation of a partner's capital_account are not weighed for purposes of the same share requirement we next consider whether westco falls within the small_partnership_exception thereby excusing respondent from issuing an fpaa with respect to that partnership for the taxable_year westco was formed in date and originally consisted of four partners bill bruce donald ham ham michael o'daniels and petitioner as of only petitioner and ham remained partners petitioner having purchased the other partners' interests because like makalu westco clearly had or fewer partners during the relevant period the dispute again centers upon whether the same share requirement is satisfied the record is unclear as to the percentage of westco that was owned by petitioner during despite petitioner's having prepared westco's partnership returns and schedules k-1 for each of the years it was in existence he was unable to testify as to his ownership_interest in westco or his distributive_share of the partnership's profits and losses westco's form_1065 for reflects a net ordinary_loss of dollar_figure the loss was allocated to the partners and reflected on the schedules k-1 as follows partner status income loss assigned percent of loss petitioner gp dollar_figure dollar_figure ham gp citing z-tron computer_program v commissioner supra respondent maintains that the same share requirement is satisfied in that only one partnership_item the net_loss or income is reported on each of the schedules k-1 petitioners respond that two partnership items exist on each schedule_k-1 the net_loss or income and the amounts in line f reconciliation of partner's capital_account item e losses not included in column c plus unallowable deductions in line f item e of the schedules k-1 petitioner was allocated a loss of dollar_figure and ham was allocated a loss of dollar_figure petitioners argue that these allocations are disproportionate with respect to the allocations of the net_loss or income as we explained changes to a partner's capital_account are in and of themselves immaterial to the determination of the same share requirement except to the extent an item is itself an item enumerated in sec_301_6231_a_1_-1t a temporary proced admin regs supra because westco's partnership return and the schedules k-1 attached thereto do not reflect any of the items listed in the regulations other than net_income and loss which are allocated to the partners elsewhere on the schedules k- we are unable to conclude that the amounts in line f item e are determinative items for purposes of the same share requirement in light of this conclusion we need not address whether the amounts in item e reflect an allocation under sec_704 or rules similar to we note however that based on the record if item e were found to represent a partnership_item for purposes of the same share requirement the allocations thereof on westco's partnership return and attached schedules k-1 would fall within the scope of sec_704 or rules similar to and would not have affected the availability of the small_partnership_exception based on the foregoing we conclude that westco and makalu are excepted from the partnership audit and litigation provisions of tefra for the taxable years at issue pursuant to the small_partnership_exception of sec_6231 and as a result respondent was not required to issue fpaa's with respect to the partnerships within the statutory periods accordingly we deny petitioners' motions to dismiss for lack of jurisdiction during the hearing on this matter petitioners orally requested that in the event that respondent prevails and the schedules k-1 attached to westco's return reflect the following reconciliation of the partners' capital accounts petitioner ham a capital_account at beginning of year dollar_figure dollar_figure b capital contributions during year big_number -0- c ordinary_income loss big_number d income not included in column c -0- -0- plus nontaxable income e loss not included in column c big_number big_number plus unallowable deductions f withdrawals and distributions big_number big_number g capital_account at end of year -0- -0- petitioners' motions are denied the issues be certified for an interlocutory appeal pursuant to sec_7482 and rule petitioners did not file a written pleading detailing the grounds for this motion nor did they address the matter in their posttrial briefs because petitioners failed to satisfy the criteria outlined in sec_7482 and under the reasoning of eastern states casualty agency v commissioner tcmemo_1991_559 we deny petitioners' oral request an appropriate order will be issued this court may certify an interlocutory_order for an immediate appeal if we conclude that a controlling question of law is involved with respect to which there is a substantial ground for difference of opinion and an immediate appeal from the order may materially advance the ultimate termination of the litigation sec_7482 rule if any one of the three requirements is not satisfied the taxpayer's request for certification must be denied 91_tc_74 affd without published opinion 933_f2d_1071 11th cir
